h 
DETAILED ACTION

1.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2  Applicant's amendment, filed on 12/09/2020, is acknowledged.

3.  Claims 1-37 are pending.

4.  Applicant’s election without traverse of Group I , claims 1-15 directed to a method of treating cancer in a subject comprising, identifying a subject that has been diagnosed with cancer, administering an immune checkpoint inhibitor, and administering an antagonist of collagen or a fragment thereof ,thereby treating cancer in said subject.  Further Applicant elects without traverse the species of PD-1 as the ICI inhibitor, a method that does not require inhibiting an inflammatory condition, and XL313 cryptic collagen epitope as the specific collagen antagonist, a method without a  chemotherapy agent, and melanoma as the specific cancer, filed on 10/24/2022, is acknowledged.   
  
5.  Claims 3, 5, 12 and 16-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to nonelected inventions.

6. Claims 1-2, 4, 6-11, and 13-15 are under examination as they read on a method of treating cancer in a subject comprising, identifying a subject that has been diagnosed with cancer, administering an immune checkpoint inhibitor, and administering an antagonist of collagen or a fragment thereof ,thereby treating cancer in said subject.  Further Applicant elects without traverse the species of PD-1 as the ICI inhibitor, a method that does not require inhibiting an inflammatory condition, and XL313 cryptic collagen epitope as the specific collagen antagonist, a method without a  chemotherapy agent, and melanoma as the specific cancer.
 
7.  Applicant’s IDS, filed 12/06/2020, is acknowledged. 

8.  Claim 13 is objected to because the claim has several capital letters and  several periods (.). The claim mixes between the conjunctions “and” and “or” in listing the species. Further, the claim recites “For example” and “e.g.,”,  “Exemplary” and “derived from” language which is exemplary language.  It is not clear what other diseases beyond those listed qualify as cancer.

9.  The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 
10. Claims 1-2, 4, 6-11, and 13-15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 of U.S. Patent No.10906977 or 10881732 . Although the claims at issue are not identical, they are not patentably distinct from each other because the `977 and the `732 patents claim methods of treating melanoma in a subject comprising, identifying a subject that has been diagnosed with melanoma; administering an immune checkpoint inhibitor, wherein the immune checkpoint inhibitor comprises a PDL-1 antibody; administering an antagonist of denatured collagen or a fragment thereof, wherein the antagonist of denatured collagen comprises an antagonist of a HU177 cryptic collagen epitope, wherein the antagonist comprises the HU177/XL313 monoclonal antibody deposited with ATCC accession number PTA-8551/8552, and thereby treating melanoma in said subject, wherein said antagonist of collagen or a fragment thereof enhances anti-tumor activity of the immune checkpoint inhibitor, wherein the HU177 monoclonal antibody binds a cryptic CPGFPGFC (SEQ ID NO: 16)-containing collagen epitope, wherein the subject is a human, further comprising administering a chemotherapy agent, wherein said immune checkpoint inhibitor is administered at a dose of 0.01-10 mg/kg bodyweight, and wherein said antagonist of collagen is administered at a dose of 0.01-25 mg/kg bodyweight.
The claims of the `977 and `732 patents anticipate the instant claims. 

11.  Claims 1-2, 4, 6-11, and 13-15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of copending Application No. 17110543 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because  the `543 application claims methods of treating cancer including melanoma in a subject comprising, identifying a subject that has been diagnosed with cancer; administering an immune checkpoint inhibitor including PD-1 inhibitor; and administering an antagonist of collagen including XL313 monoclonal antibody, thereby treating cancer in said subject.  The claims of the `543 application anticipate the instant claims.

This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
 

12. The following is a quotation of 35 U.S.C. 112(b) (Pre AIA , 35 U.S.C. 112, second paragraph):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


13.  Claim 13 is rejected under 35 U.S.C. 112(b), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.

The phrases “For Example”, ‘e.g., . .” and  “Exemplary" recited in claim 13 renders the claim indefinite because it is unclear whether the limitations following the phrases “For Example”, “e.g.,” and “Exemplary” are part of the claimed invention. See MPEP § 2173.05(d).

14. The following is a quotation of 35 U.S.C. 112(a) (Pre-AIA  35 U.S.C. 112, first paragraph):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

15.  Claims 1-2, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  


The claims recite “an immune checkpoint inhibitor” and “an antagonist of collagen or a fragment thereof” in the treatment of cancer in claim 1, which “enhanced anti-tumor activity of the immune checkpoint inhibitor” in claim 4,  “an inhibitor of PD-1” in claim 2, “wherein the collagen comprises collagen type-IV” in claim 6, the antagonist of collagen type-IV or a fragment thereof comprises an antagonist of the XL313 cryptic collagen epitope” in claim 7, “wherein the antagonist of the XL313 cryptic collagen epitope comprises an antibody that binds a cryptic RGDKGE (SEQ ID NO:1)-containing collagen epitope” in claim 8,  “monoclonal antibody” in claim 9, “comprising an XL313 monoclonal antibody” in claim 10, “melanoma in claim 13”, as part of the invention.

However, there does not appear to be an adequate written description in the specification as-filed of the essential structural feature that provides the recited function of treating cancer in a subject and enhances anti-tumor activity of the immune checkpoint inhibitor.  The Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement make clear that the written description requirement for a claimed genus may be satisfied through sufficient description of a representative number of species by actual reduction to practice, reduction to drawings, or by disclosure of relevant, identifying characteristics, i.e., structure or other physical and or chemical properties, by functional characteristics coupled with a known or disclosed correlation between function and structure, or by a combination of such identifying characteristics, sufficient to show the applicant was in possession of the genus (Federal Register, Vol. 66, No. 4, pages 1099-1111, Friday January 5, 2001, see especially page 1106 3rd column).
 
The specification discloses that upon the surprising discovery that an antagonist (i.e., Mab XL313) specifically directed to a cryptic RGDKGE (SEQ ID NO: 1)-containing collagen epitope significantly enhanced the anti-tumor efficacy of an antibody that targets the immune checkpoint regulatory protein, PDL-1 (page 1, 3rd ¶).

The specification at page 2, 1st ¶ discloses that the immune checkpoint inhibitor comprises an inhibitor of CTLA-4, PDL-1, PD-1, CTLA-4, Lag3, LAIR1 and/or LAIR2. For example, the inhibitor of PDL-1 comprises a PDL-1 antibody.  Suitable immune checkpoint inhibitors comprise an inhibitor of CTLA-4, PD-1, PDL-1, Lag3, LAIR1, or LAIR 2. For example, the immune checkpoint inhibitor comprises a CTLA-4 antibody, a PD-1 antibody, a PDL-1 antibody, a Lag3 antibody, a LAIR1 antibody, or a LAIR 2 antibody. see page 5, 3rd ¶.

The specification at page 2, 2nd ¶ discloses that suitable types of collagen include collagen type-I, collagen type-II, collagen type-III and collagen type-IV (e.g., the alpha 6 chain of collagen type-IV). In some cases, the antagonist of collagen or a fragment thereof comprises an antagonist of the XL313 cryptic collagen epitope or an antagonist of the HU177 cryptic collagen epitope. For example, the antagonist of the XL313 cryptic collagen epitope comprises an antibody that binds a cryptic RGDKGE (SEQ ID NO: 1) containing collagen epitope or wherein the antagonist of the HU177 cryptic collagen epitope comprises an antibody that binds a cryptic CPGFPGFC (SEQ ID NO: 16)-containing collagen epitope. Preferably, the antibody comprises a monoclonal antibody, e.g., an XL313 monoclonal antibody or an HU177 monoclonal antibody.

The specification under Example 2 discloses that the ability of cells to interact with RGD sites within the context of larger glycoproteins depends on many factors, some of which include the adjacent flanking sequences surrounding the core RGD tri-peptide as well as the geometrical configuration of the intact molecule and how these molecules are oriented within the context of the interconnected network of other ECM proteins (24,25,33). Flanking sequences immediately C-terminal to the RGD site can govern integrin selective binding (24,25,33). RGD motifs can be cryptic and inaccessible to cell surface receptors as is illustrated in the case of triple helical collagen (34). In this regard, five different cryptic RGD containing sites exist within human collagen type-I, each with distinct flanking sequences (Table 1, page 50).

The specification page 52, 1st ¶, discloses that to study these cryptic collagen RGD epitopes, monoclonal antibodies were generated. Two distinct antibodies were isolated with the ability to specifically discriminate between different RGD containing epitopes. As shown in FIG. 1E, Mab XL313 specifically bound to collagen peptides P-2 and P-4 containing the conserved RGDKGE (SEQ ID NO: 1) motif (Table 1), but showed no significant reactivity with other RGD peptides including P-1, P-3 or P-5. A second antibody termed XL166 recognized RGD containing collagen peptides P-1, P-3 and P-5, but failed to bind to the RGDKGE (SEQ ID NO: 1) containing peptides P-2 and P-4 (FIG. 1F). Neither Mab XL313 nor XL166 showed interaction with the control peptide (P-C).

However, Ames et al (Cancer Research 73(8 Supplement):4984—4984, Abstract 4984) teaches that  previously generated a series of monoclonal antibodies (Mabs) that target distinct RGO containing cryptic sites of type-I collagen. One of these Mabs designated XL313 exhibits selective recognition of the conserved RGDKGE cryptic element and significantly (P<0.05) inhibits 816F10 melanoma tumor growth as well as growth factor induced angiogenesis end inflammation in vivo. Interestingly. Mab XL166 selective for the RGOAPG collagen cryptic epitope, showed no effect on tumor growth, angiogenesis or inflammation.  Ames et al teaches that generation of distinct RGO contain collagen peptides might have distinct roles in inflammation (abstract). 

Importantly, the specification at page 54, 1st ¶, discloses that Mab XL313 inhibited FGF-2 induced angiogenesis by greater than 75% as compared to non-treated or control antibody.  MAB XL166 had no effect. The specification concluded that these findings were consistent with the notion that while distinct RGD containing collagen epitopes were readily generated in vivo, were not functionally redundant. The specification discloses that macrophages were one cellular source of the RGDKGE (SEQ ID NO: 1) collagen epitope (page 56, tope ¶).

The PD-1/collagen type-IV/XL313 cryptic collagen epitope/ RGDKGE inhibitors/ antagonist/ antibodies are required to practice the invention.  The specification fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity.

Artisans are well aware that knowledge of a given antigen (for instance PD-1/collagen type-IV/XL313 epitope) provides no information concerning the sequence/structure of antibodies that bind the given antigen. For example, Edwards et al (J Mol Biol. 2003 Nov 14;334(1): 103-18) teach that over 1,000 different antibodies to a single protein can be generated, all with different sequences spanning almost the entire heavy and light chain germline repertoire (42/49 functional heavy chain germlines and 33 of 70 V-lambda and V-kappa light chain germlines, and with extensive diversity in the FICDR3 region sequences (that are generated by VDJ germline segment recombination) as well, see entire document). Similarly, Lloyd et al (Protein Eng Des Sel. 2009 Mar;22(3):159-68) teach that a large majority of VH/VL germline gene segments are used in the antibody response to an antigen, even when the antibodies were selected by antigen binding, as their sequencing studies revealed that out of 841 unselected and 5,044 selected antibodies, all but one of the 49 functional VH gene segments was observed (see entire document). Goel et al (J Immunol. 2004 Dec 15; 173(12):7358-67) disclose the synthesis of three mAbs that bind to the same short (12-mer) peptide and found that the sequences of these antibodies which bound the same epitope exhibited diverse V gene usage indicating their independent germline origin (see entire document). As such, it does not seem possible to predict the sequence/structure of an antibody that binds a given antigen as there does not appear to be any common or core structure present within all antibodies that gives rise to the function of antigen binding. Further, given data such as that of Edwards et al. indicating the diversity of sequence bound in a population of antibodies that bind to a given antigen no number of species appears to reasonably representative of the breadth of the genus of antibodies that bind the given antigen. Indeed, Kanyavuz et al (Nat Rev Immunol. 2019 Jun; 19(6):355-368) teach that “Theoretically, under physiological conditions, the human immune system can generate BCRs with 1026 distinct sequences, an astronomical number that is far greater than the calculated number of all B cell clones that can be generated during the lifespan of a healthy human (estimated to be 4 x 1014).
However the USPTO has released a Memo on the Clarification of Written Description Guidance For Claims Drawn to Antibodies and Status of 2008 Training Materials, 02/22/2018.  

  See https://www.uspto.gov/sites/default/files/documents/amgen_22feb2018.pdf.

The Memo clarifies the applicability of USPTO guidance regarding the written description requirement of 35 U.S.C. § 112(a) concerning the written description requirement for claims drawn to antibodies, including the following.
     “In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional”.

In contrast to applicant’s reliance of describe the epitope of immune checkpoint such as PD-1 and the epitope of collagen or a fragment thereof such as collagen type-IV an in providing a fully characterized antigen / specific epitope as well as claiming structural elements of the antigen and the characteristic of enhancing anti-tumor activity of the immune checkpoint inhibitor and treating a cancer, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PD-1 and anti-RGDKGE (SEQ ID NO: 1) antibodies to demonstrate possession.  Also, see Amgen Inc. v. Sanofi, 124 USPQ2d 1354 (Fed. Cir. 2017).

However, the anti-PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE antibodies are required to practice the invention.  The specification also fails to provide any specific structural or physical information so as to define a genus of antibodies having the desired therapeutic properties. Applicant is merely rely on the identification of anti-PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE as the antigen and the well-known structure of antibodies in general.  However, the claims do not recite a general antibody, but an antibody having a specific desired activity. However, Federal Circuit clarification of the law of written description as it applies to antibodies. Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017).

The claims are directed to a genus of anti-PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE antibodies. However, Federal Circuit clarification of the law of written description as it applies to antibodies. The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) decided Amgen v. Sanofi, 872 F.3d 1367 (Fed. Cir. 2017), which concerned adequate written description for claims drawn to antibodies. The Federal Circuit explained in Amgen that when an antibody is claimed, 35 U.S.C. § 112(a) requires adequate written description of the antibody itself. Amgen, 872 F.3d at 1378-79. The Amgen court expressly stated that the so-called "newly characterized antigen" test, which had been based on an example in USPTO-issued training materials and was noted in dicta in several earlier Federal Circuit decisions, should not be used in determining whether there is adequate written description under 35 U.S.C. § 112(a) for a claim drawn to an antibody. Citing its decision in Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., the court also stressed that the "newly characterized antigen" test could not stand because it contradicted the quid pro quo of the patent system whereby one must describe an invention in order to obtain a patent. Amgen, 872 F.3d at 1378-79, quoting Ariad Pharmaceuticals, Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1345 (Fed. Cir. 2010). In view of the Amgen decision, adequate written description of a newly characterized antigen alone should not be considered adequate written description of a claimed antibody to that newly characterized antigen, even when preparation of such an antibody is routine and conventional. 


Moreover, there is insufficient written description of the required kind of structure-identifying information about the corresponding makeup of the claimed anti-PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE antibodies to demonstrate possession.    Also, see Amgen Inc. v. Sanofi, Aventisub LLC, No. 2017-1480 (Fed. Cir. 2017). The Court reiterated that adequate written description must “contain enough information about the actual makeup of the claimed products . . . .”  The Court simultaneously suggested that the “newly characterized antigen” test “flouts” section 112 because it “allows patentees to claim antibodies by describing something that is not the invention, i.e. the antigen.”  The Court concluded that for written description of an antibody to be adequate when presented with “functional” terminology, there must be an established correlation in the art between structure and function.
 For instance, citing to Centocor, the Court analogized an antigen and antibody to a lock and a key.  For an antigen where there is only a finite number of binding antibodies, discovering those antibodies may be routine and conventional, and description of the antigen alone may be sufficient.  By contrast, for antigens with millions of keys, or millions of potentially binding antibodies, description of the antigen and even a couple of examples may be far from sufficient.
Given the claimed broadly class of antibodies and in the absence of sufficient disclosure of relevant identifying characteristics for the broadly claimed class of antibodies to anti-PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE, including the claimed functional characteristics set forth in Claims 1 and 4, the patentee must establish “a reasonable structure-function correlation” either within the specification or by reference to the knowledge of one skilled in the art with functional claims.  AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014), MPEP 2163. 

The specification at best describes plan for making antibodies that binds to PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE and then identifying those that satisfy claim limitations, but mere “wish or plan” for obtaining claimed invention is not sufficient.  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).

"When a patent claims a genus using functional language to define a desired result, the specification must demonstrate that the applicant has made a generic invention that achieves the claimed result and do so by showing that the applicant has invented species sufficient to support a claim to the functionally-defined genus" (Capon v. Eshhar, 418 F.3d 1349 (fed. Cir. 2005)) (emphasis added). 

"A sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can "visualize or recognize" the members of the genus" (AbbVie, 759 F.3d at 1297, reiterating Eli Lilly, 119 F.3d at 1568-69) (emphasis added).

The evidence of record suggests that identification of PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE themselves is insufficient to describe a genus of antibodies that bind to PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE produce a desired therapeutic effects.  However, as in In re Alonso, 545 F.3d 1015, 1022 (Fed. Cir. 2008), “[t]he specification teaches nothing about the structure, epitope characterization, binding affinity, specificity, or pharmacological properties common to the large family of antibodies implicated by the method.” Accordingly, the specification fails to sufficiently describe common structural information to show possession to the genus of antibodies recited in the claims. See Boston Scientific Corp. v. Johnson & Johnson, 647 F.3d 1353, 1366–67 (Fed. Cir. 2011) (holding written description inadequate “[g]iven the absence of information regarding structural characteristics of” the claimed genus); Regents of the Univ. of California v. Eli Lilly & Co., 119 F.3d 1559, 1568 (Fed. Cir. 1997) (holding that adequate written description requires identification of “structural features commonly possessed by members of the genus that distinguish them from others,” allowing one of skill in the art to “visualize or recognize the identity of the members of the genus”).

The claimed invention as a whole may not be adequately described where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art recognized correlation or relationship between the structure of the invention and its function. A biomolecule sequence described only by a functional characteristic, without any known or disclosed correlation between that function and the structure of the sequence, normally is not a sufficient identifying characteristic for written description purposes, even when accompanied by a method of obtaining the claimed sequence, see MPEP 2163.  Here, with respect to making monoclonal anti- PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE antibody which teat cancer and enahances anti-tumor activity of the immune checkpoint inhibitor, the unpredictability is best demonstrated by the recent court decision in AbbVie v. Janssen Biotech and Centocor Biologics (Fed. Cir. 2014), the court found that AbbVie's generic claim can be classified as a set of human antibodies defined functionally by their high affinity and neutralizing activity to the human IL-12 antigen. However, AbbVie did not disclose any structural features common to the members of the genus. Rather, AbbVie's patent described only one type of structurally similar antibodies rather than antibodies representative of the full scope of the genus.

Possession is not be shown by merely describing how to obtain possession of members of the claimed genus or how to identify their common structural features.  See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.  Sufficient description to show possession of such a genus may be achieved by means of a recitation of a representative number of PD-1/collagen type-IV/XL313 cryptic collagen epitope/RGDKGE antagonists/inhibitors/ antibodies falling within the scope of the genus or of a recitation of structural features common to members of the genus, which features constitute a substantial portion of the genus. See Eli Lilly, 119F.3d at 1568, 43 USPQ2d at 1406.   

Vas-Cath Inc. v. Mahurkar, 19 USPQ2d 1111, makes clear that “applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the written description inquiry, whatever is now claimed.”  (See page 1117.)  The specification does not “clearly allow persons of ordinary skill in the art to recognize that [he or she] invented what is claimed.”  (See Vas-Cath at page 1116.).  Consequently, Applicant was not in possession of the instant claimed invention.  See University of California v. Eli Lilly and Co. 43 USPQ2d 1398. 

Applicant is directed to the Guidelines for the Examination of Patent Applications Under the 35 U.S.C. 112, ¶ 1 "Written Description" Requirement, Federal Register/Vol. 73, No. 1/Wednesday, January 2, 2008.

Applicant is invited to point to clear support or specific examples of the claimed invention in the specification as-filed. 

16.  The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.  Claims 1-2, 4, 6-11, and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ames et al (Cancer Research, Abstract 1549, AACR 102nd Annual Meeting 2011--Apr 2-6, 2011, IDS #5)) or Ames et al (August 2013, Cancer Research 73(8 Supplement):4984--4984, Abstract 4984, IDS #6), in view of US 2013/0309250 (IDS #6).


Ames et al (2013) teaches Mab designated XL313 exhibits selective recognition of the conserved RGDKGE cryptic element and significantly inhibits 816F10 melanoma tumor growth as well as growth factor induced angiogenesis and inflammation in vivo (abstract). Ames et al teaches the generation of an RGD containing soluble proinflammatory form of the XL313 cryptic collagen epitope during tumor growth and inflammation (Title).

Ames et al (2011) teaches that Mab XL313 significantly inhibited B16F10 melanoma tumor growth by greater than 50%.  Ames et al (2011) teaches that the Mab termed XL313 selectivity recognized a cryptic element containing the amino acid sequence RGOKGE.  Ames et al teaches that the XL313 cryptic site may regulate inflammation as Mab XL313 significantly (P<0.05) inhibited inflammation / CAM thickening in the chick embryo model. Collectively, our studies suggest that the Xl313 biomechanical ECM switch may represent an important new therapeutic target for the control of tumor growth and inflammation (abstract).

Ames et al (2011 and 2013) differs from the instant claims only in that an anti-PDL-1 antibody is not specifically disclosed in combination with Mab XL313 in the treatment of melanoma.

The `250 publication teaches and claims methods of treating a subject afflicted with a cancer comprising administering to the subject a therapeutically effective amount of an antibody or an antigen-binding portion thereof that disrupts the interaction between Programmed Death-1 (PD-1) and Programmed Death Ligand-1 (PD-L1), wherein the antibody or antigen-binding portion thereof binds specifically to PD-1 (published claims 1 and 2), wherein the subject has been pre-treated for the cancer, wherein the cancer is an advanced, metastatic and/or refractory cancer, wherein the administration of the antibody or antigen-binding portion thereof induces a durable clinical response in the subject, wherein the cancer is selected from the group consisting of melanoma, renal cell carcinoma, squamous non-small cell lung cancer (NSCLC), non-squamous NSCLC, colorectal cancer, castration-resistant prostate cancer, ovarian cancer, gastric cancer, hepatocellular carcinoma, pancreatic carcinoma, squamous cell carcinoma of the head and neck, carcinomas of the esophagus, gastrointestinal tract and breast, and a hematological malignancy, wherein the therapeutically effective amount of the antibody or antigen-binding portion thereof comprises a dose ranging from 0.1 to 10.0 mg/kg body weight which is administered at a dosing schedule of once per week, once every two weeks, or once a month.  The `250 publication teaches that that both anti-PD-1 and anti-PD-L1 have favorable overall safety profiles and provide clear evidence of clinical activity across diverse cancers, including NSCLC, a tumor not historically considered responsive to immunotherapy, as well as tumors known to respond to immunotherapy, including MEL, RCC and OV. Thus, these data strongly validate the PD-1/PD-L1 pathway as an important target for therapeutic intervention in cancer [00156].  The `250 publication teaches that Irrespective of mechanistic details, both anti-PD-1 and anti-PD-L1 Abs of the invention are effective in treating patients afflicted with a wide variety of cancers, including "immunogenic" cancers such as MEL. In certain embodiments of the invention, either or both of these Abs can be administered in combination with another therapeutic agent such as a cytokine. [0157].  Moreover, the `250 publication teaches that the anti-PD-1 Ab of the invention is nivolumab (BMS-936558) [0006], [0063], [0100] .  The updated analyses again underscored the durability of survival in nivolumab-treated patients [0118] [0119]. In nivolumab-treated MEL patients, overall survival (OS) of 16.8 months was achieved, with landmark survival rates of 61% (1-year), 44% (2-year) and 40% (3-year) (see Example 7, Table 2) [0120], [0112].   Preferred subjects include human patients [0107]. 
Importantly, the `250 publication teaches combination therapy including anti-PD-1 Abs, nivolumab in combination with melanoma vaccines (NCT01176461, NCT01176474; Weber et al., 2013), and BMS-986015, an anti-KIR Ab (NCT01714739) [128].  Further, anti-PD-1 Abs can be combined with an immunogenic agent, for example a preparation of cancerous cells, purified tumor antigens (including recombinant proteins, peptides, and carbohydrate molecules), antigen-presenting cells such as dendritic cells bearing tumor-associated antigens, and/or cells transfected with genes encoding immune stimulating cytokines (He et al., 2004). Non-limiting examples of tumor vaccines that can be used include peptides of melanoma antigens, such as peptides of gp100, MAGE antigens, Trp-2, MART1 and/or tyrosinase, or tumor cells transfected to express the cytokine GM-CSF. PD-1 blockade may also be effectively combined with standard cancer treatments, including chemotherapeutic regimes, radiation, surgery, hormone deprivation and angiogenesis inhibitors, as well as another immunotherapeutic Ab (e.g., an anti-PD-L1, anti-CTLA-4 and/or anti-LAG-3 Ab) [0129].
Moreover, the `250 publication teaches that the drug, alone or in combination with an anti-neoplastic agent, results in a reduction in tumor growth or size, necrosis of the tumor, a decrease in severity of at least one disease symptom, an increase in frequency and duration of disease symptom-free periods, or a prevention of impairment or disability due to the disease affliction [0051]- [0055] .  These Abs may be used alone or in combination to inhibit the growth of cancerous tumors. In addition, either or both of these Abs may be used in conjunction with other immunogenic agents including cytokines, standard cancer chemotherapies, vaccines, radiation, surgery, or other Abs [0109].

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the administration of an immune checkpoint inhibitor such as an anti-PD-1 Ab, as taught by the `250 publication, with the administration of an antagonist of collagen which inhibits angiogenesis and melanoma, as taught by Ames et al references, in order to angiogenesis and melanoma.  It would have been obvious to apply this combination product using the disclosed methods to the same patient population as taught by The `867 publication and the `250 publication. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06).  Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).
 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

18.  Claims 1-2, 4, 6-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over US 2009/0028867 (IDS #5) to Brooks et al. (hereinafter 'Brooks '867') in view of US 2013/0309250 (IDS #6).  
Brooks '867 teaches a method of treating cancer in a subject comprising, identifying a subject that has been diagnosed with cancer; and administering an antagonist of collagen or a fragment thereof, thereby treating cancer in said subject (abstract "methods for inhibiting angiogenesis in a tissue by administering an antagonist that specifically binds to a proteolyzed or denatured collagen but not to native triple helical forms of the collagen. Antagonists of the invention can target, for example, denatured collagens type-I, type-II, type-111, type-IV, type-V and combinations thereof. Methods utilizing such antagonists for therapeutic treatment of tumor growth, tumor metastasis ...... methods to use such antagonists as diagnostic markers of angiogenesis in normal or diseased tissues both in vivo and ex vivo", para (0072].  The `867 publication further teaches and claims methods for inhibiting tumor growth or metastasis comprising administering to a patient a therapeutically effective amount of an antagonist that specifically binds to a denatured collagen or collagens but binds to the native triple helical form of each of said collagens with substantially reduced affinity, wherein said antagonist inhibits angiogenesis, and wherein the antagonist is a [monoclonal] antibody is selected from the group consisting of HUIV26, HU177, and XL313 (i.e., binds collagen type-IV and claimed RGDKGE (SEQ ID NO: 1)) (see published claim 51 and [0052]), wherein the tumor or metastasis is a melanoma, carcinoma, sarcoma, fibrosarcoma, glioma, astrocytoma, angiofibroma, a solid tumor of the lung, pancreas, breast, colon, larynx, ovary or skin, or Kaposi's sarcoma (see published claim 54), wherein the patient is human patient [0124].  FIG. 4 shows that Mab HU177 identifies denatured collagen surrounding human melanoma tumor associated blood vessels [0016]. Mab XL313 specifically recognized human collagen peptide-2. In addition Mab XL313 also recognized collagen peptide-4 ([0039] FIG. 27).  [0041] FIG. 29 shows that Mab XL313 inhibits angiogenesis in the chick [0041].  

Brooks '867 does not specifically teach administering an immune checkpoint inhibitor. 
The teachings of the `250 publication have been discussed, supra.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the administration of an immune checkpoint inhibitor such as an anti-PD-1 Ab, as taught by the `250 publication, with the administration of an antagonist of collagen which inhibits angiogenesis in a tissue such as melanoma, as taught by Brooks `867 publication, in order to facilitate the process of "Promoting cancer regression" and thus treat a cancer such as melanoma.  It would have been obvious to apply this combination product using the disclosed methods to the same patient population as taught by The `867 publication and the `250 publication. The motivation to combine can arise from the expectation that the prior art elements will perform their expected functions to achieve their expected results when combine for their common known purpose. Section MPEP 2144.07.

“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose. . .  [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205USPQ 1069, 1072 (CCPA 1980) (see MPEP 2144.06).  Further, “The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” KSR Int’l Co. v. Teleflex Inc. 550 U.S. 398, 416 (2007).
 
From the combined teachings of the references, it is apparent that one of ordinary skill in the art would have had a reasonable expectation of success in producing the claimed invention.  Therefore, the invention as a whole was prima facie obvious to one of ordinary skill in the art at the time the invention was made, as evidenced by the references, especially in the absence of evidence to the contrary. 

19.  No claim is allowed.

20.  The art made of record and not relied upon is considered pertinent to applicant's disclosure:

(i) US. Pat. 8,025,883 (IDS #4)and US. Pat. 7588760  (IDS #3)

The patents claims methods for inhibiting tumor growth or metastasis including melanoma comprising administering to a patient a therapeutically effective amount of an antagonist that specifically binds to a denatured collagen or collagens but binds to the native triple helical form of each of said collagens with substantially reduced affinity, wherein said antagonist inhibits angiogenesis, and wherein the antagonist is an antibody is XL313.

(ii) Brahmer et al.  Safety and activity of MDX-1106 (ONO-5438), an anti-PD-1 monoclonal antibody, in patients with selected refractory or relapsed malignancies.  Journal of Clinical Oncology 2008 26:15_suppl, 3006-3006.

Brahmer et al teach that the targeted maximum dose of 10 mg/kg of MDX-1106 was achieved without observing dose-limiting toxicities, and lesional tumor regressions were observed in 3 of 23 pts evaluated. An expansion cohort at 10 mg/kg is enrolling 15 additional pts. Therapy with MDX-1106 to enhance endogenous antitumor immunity, either alone or in combination with other therapeutic modalities, warrants further study.  Brahmer et al teach that patients (pts) had treatment refractory metastatic non-small cell lung cancer (NSCLC), renal cell carcinoma (RCC), colon cancer (CC), melanoma (MEL), or prostate cancer (HRPC), and no history of autoimmune disease. Sequential cohorts of 6 pts received a single IV dose of MDX-1106 at 0.3, 1, 3, or 10 mg/kg. Disease status was evaluated at wk 8 by RECIST criteria. Pts with SD or lesional responses could receive additional MDX-1106 at wks 12 and 16, at the original dose.  The results of 24 pts, 6 at each dose level (9 CC, 5 NSCLC, 6 MEL, 4 HRPC), were enrolled through 11/07. 23 pts have been assessed for tumor response at 8 wks. All doses were well tolerated and no MDX-1106 related SAEs occurred. Objective tumor responses (CR or PR) were not observed within 8 wks. Three pts had significant lesional regressions (1 NSCLC pt at 1 mg/kg, 2 MEL pts at 10 mg/kg). Five pts with SD or lesional regressions received retreatment. Biopsy of a regressing MEL lymph node metastasis showed a moderately increased CD8+ T cell infiltrate post treatment. PK and immunological evaluations are underway.

(iii) Topalian et al.  Anti-Programmed Death-1 (PD-1) (BMS-936558/MDX-1106/ONO-4538) in Patients (PTS) with Advanced Solid Tumors: Clinical Activity, Safety, and Molecular Markers.  Annals of Oncology.  Abstract 453P, Volume 23, Supplement 9, September 2012, Page ix157.
Topalian et al reported that BMS-936558 produces durable activity in advanced NSCLC, MEL, and RCC, supporting further clinical development. Preliminary data suggest a relationship between PD-L1 expression status on tumor cells and OR. Additional long-term follow-up data will be reported.
(iv) Bristol Myers Squibb Press Release, Positive Phase 3 Data for Opdivo (nivolumab) in Advanced Melanoma Patients Previously Treated with Yervoy (ipilimumab) Presented at the ESMO 2014 Congress; First Phase 3 Results Presented for a PD-1 Immune Checkpoint Inhibitor. (Sept 29, 2014), pages 1-3.

The Press Release teach that In 2013, the FDA granted Fast Track designation for Opdivo (nivolumab) in NSCLC, melanoma and RCC. In April 2014, the company initiated a rolling submission with the FDA for Opdivo in third-line pre-treated squamous cell NSCLC and expects to complete the submission by year-end. The FDA granted Opdivo Breakthrough Therapy Designation in May 2014 for the treatment of patients with Hodgkin lymphoma after failure of autologous stem cell transplant and brentuximab. On July 4, Ono Pharmaceutical Co. announced that Opdivo received manufacturing and marketing approval in Japan for the treatment of patients with unresectable melanoma, making Opdivo the first PD-1 immune checkpoint inhibitor to receive regulatory approval anywhere in the world. On September 26, Bristol-Myers Squibb announced that the FDA accepted for priority review the BLA for previously treated advanced melanoma, and the Prescription Drug User Fee Act (PDUFA) goal date for a decision is March 30, 2015. The FDA also granted Opdivo Breakthrough Therapy status for this indication. In the European Union, the European Medicines Agency (EMA) has validated for review the Marketing Authorization Application (MAA) for Opdivo in advanced melanoma. The application has also been granted accelerated assessment by the EMA’s Committee for Medicinal Products for Human Use (CHMP).

(v) Sosman et al. Clinical Activity and Safety of Anti-Programmed Death-1 (PD-1) (BMS-936558/MDX-1106/ONO-4538) in Patients (PTS) with Advanced Melanoma (MEL). Abstract 11090. Annals of Oncology 23 (Supplement 9): ix361–ix375, 2012.

Sosman et al teach that BMS-936558 had durable clinical benefit in pts with advanced MEL, including those who had received prior IT. Additional long-term follow-up data will be reported.
(vi) Ng et al. Shedding of distinct cryptic collagen epitope (HU177) in sera of melanoma patients. Clin Cancer Res. 2008 October 1; 14(19): 6253–6258.
Ng et al reported that primary melanoma can induce detectable changes in systemic levels of cryptic epitope shedding. The data support that nodular melanoma might be biologically distinct compared with superficial spreading type melanoma. As targeted interventions against cryptic collagen epitopes are currently undergoing phase I clinical trial testing, these findings indicate that patients with nodular melanoma may be more susceptible to such targeted therapies.

21.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER M HADDAD whose telephone number is (571)272-0845.  The examiner can normally be reached on Monday-Friday 7:00-4:30PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel E Kolker can be reached on 571-272-3181.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

November 2, 2022

/MAHER M HADDAD/            Primary Examiner, Art Unit 1644